                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

JENNIFER MARTIN-HARRIS                                                             PLAINTIFF

v.                                   No. 2:18-CV-02103

ANDREW M. SAUL, Commissioner,
Social Security Administration                                                    DEFENDANT

                                           ORDER

       The Court has received a report and recommendation (Doc. 17) from United States

Magistrate Judge Erin L. Wiedemann. No objections have been filed and the deadline for

objections has passed. The Magistrate recommends that the Court affirm the decision of the Social

Security Administration Administrative Law Judge and dismiss this case with prejudice. The

Court has reviewed this case and finds that the report and recommendation is proper and contains

no clear error with respect to any matter of law or fact. The report and recommendation is

ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that the decision of the Administrative Law Judge is

AFFIRMED and this case is DISMISSED WITH PREJUDICE.

       Judgment will be entered accordingly.

       IT IS SO ORDERED this 26th day of July, 2019.


                                                           /s/P. K. Holmes, III
                                                           P.K. HOLMES, III
                                                           CHIEF U.S. DISTRICT JUDGE
